 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMAAL THOMAS,                                     No. 2:16-cv-02691 JAM CKD P
12                       Plaintiff,
13            v.                                         ORDER
14    CHAD DARLING, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se in this civil rights action filed pursuant to 42

18   U.S.C. § 1983. In light of the district court judge’s adoption of the February 15, 2019 Findings

19   and Recommendations dismissing all the defendants except defendant Darling, the undersigned

20   hereby sets a settlement conference in this case for June 17, 2019 at 9:30 a.m. in Courtroom 24

21   before the undersigned. The parties shall notify the court whether they waive disqualification for

22   the undersigned to hold the settlement conference or whether they request a different judge on a

23   different date by filing the attached notice. Plaintiff shall also indicate his preference to appear in

24   person or by videoconference, if available. Failure to timely file such notice will result in the

25   case being set for settlement conference before a different judge.

26          At least seven days prior to the conference, the parties are directed to submit their

27   confidential settlement conference statements to the court using the following email address:

28   ckdorders@caed.uscourts.gov. The parties’ confidential settlement conference statement shall
                                                         1
 1   include the following: (a) names and locations of the parties; (b) a short statement of the facts and

 2   alleged damages; (c) a short procedural history; (d) an analysis of the risk of liability; and (e) a

 3   discussion of the efforts that have been made to settle the case. Upon submission of confidential

 4   settlement statements, each party shall file on the docket a "Notice of Submission of Settlement

 5   Conference Statement." Since plaintiff is a pro se prisoner, he may submit his settlement

 6   statement clearly marked as a “CONFIDENTIAL SETTLEMENT CONFERENCE

 7   STATEMENT” and a separate “Notice of Submission of Settlement Conference Statement” by

 8   mail.

 9           The parties are instructed to have a principal with full settlement authority present at the

10   Settlement Conference or to be fully authorized to settle the matter on any terms. The individual

11   with full authority to settle must also have “unfettered discretion and authority” to change the

12   settlement position of the party, if appropriate. The purpose behind requiring the attendance of a

13   person with full settlement authority is that the parties’ view of the case may be altered during the

14   face to face conference. An authorization to settle for a limited dollar amount or sum certain can

15   be found not to comply with the requirement of full authority to settle.

16           Accordingly, IT IS HEREBY ORDERED that:
17           1. This case is stayed pending the settlement conference scheduled for June 17, 2019 at

18              9:30 a.m. in Courtroom 24.

19           2. Except as provided herein or by subsequent court order, no other pleadings or other

20              documents may be filed in this case during the stay of this action.
21           3. Within thirty days from the date of this order, the parties shall file the attached notice,

22              informing the court whether they waive disqualification for the undersigned to hold

23              the settlement conference, or whether they choose to have the settlement conference

24              held by a different judge on a different date.

25           4. Plaintiff shall also indicate whether he wishes to participate in the settlement

26              conference in person or by video conference by filing the attached notice within 30
27              days from the date of this order.

28           5. At least seven days prior to the settlement conference, each party shall submit a
                                                         2
 1             confidential settlement conference statement, as described above, to the judge

 2             assigned for settlement.

 3          6. The parties remain obligated to keep the court informed of their current address at all

 4             times during the stay and while the action is pending. Any change of address must be

 5             reported promptly to the court in a separate document captioned for this case and

 6             entitled “Notice of Change of Address.” See L.R. 182(f).

 7   Dated: April 1, 2019
 8                                                   _____________________________________
                                                     CAROLYN K. DELANEY
 9                                                   UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
 1

 2

 3                                 UNITED STATES DISTRICT COURT

 4                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 5

 6    JAMAAL THOMAS,                                 No. 2:16-cv-02691 JAM CKD P

 7           Plaintiff,
                                                     NOTICE RE: JUDGE ELECTION FOR
 8    v.                                             SETTLEMENT CONFERENCE
 9    CHAD DARLING, et al.,

10           Defendants.

11   1. As required by court order, the parties notify the court of the following election:
12          ____ Pursuant to Local Rule 270(b) of the Eastern District of California, the party signing
13   below affirmatively requests that the assigned Magistrate Judge participate in the settlement
14   conference and, further, waives any claim of disqualification of the assigned Magistrate Judge on
15   that basis thereafter. This waiver is not to be construed as consent to the Magistrate Judge’s
16   jurisdiction under 28 U.S.C. § 636(c)(1).
17                          OR
18          ____ The party signing below requests that a different judge hold the settlement
19   conference.
20          AND
21   2. Plaintiff indicates his preference by checking one:
22   _____ Plaintiff would like to participate in the settlement conference in person.
23          OR
24   _____ Plaintiff would like to participate in the settlement conference by video conference.
25

26   DATED:
27                                                          ________________________________
                                                            Plaintiff or Counsel for Defendants
28
                                                        4
